Citation Nr: 1723611	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities and/or their treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  

The Veteran and his wife testified at a hearing conducted before the undersigned in March 2014.  A transcript of the hearing has been associated with the claims file.

The case was remanded in February 2015 and July 2016 for further development.  As discussed below, the Board's remand directives have not been substantially complied with and another remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is necessary.  The case was most recently remanded to obtain additional treatment records and afford the Veteran a VA examination.  The examiner was instructed to opine, in part, as to whether the Veteran's GERD was caused or aggravated by his service-connected disabilities or their treatment.  A full rationale was requested.

The Veteran was provided a VA examination in August 2016.  The examiner opined that the Veteran's GERD was not proximately due to or the result of his service-connected condition.  The rationale was that the risk factors for GERD were eating pattern, obesity, hiatal hernia, smoking, alcohol use, respiratory disorders, hormone replacement therapy, and pregnancy.  However, this does not adequately address whether the Veteran's service-connected disabilities and/or their treatment caused or aggravate his GERD.  In this regard, in opining that the Veteran's GERD was not directly related to his military service, the examiner noted that conditions that could increase a risk of GERD included diabetes.  The Board observes that the Veteran is service-connected for diabetes mellitus, type II.  Therefore, as this opinion is not adequate, a remand is necessary to obtain an addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Tuscaloosa VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the August 2016 VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of the diagnosed GERD.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the diagnosed GERD was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities (as listed in an August 2015 rating decision codesheet) and/or treatment for those disabilities [If GERD is found to have been aggravated by the Veteran's service-connected disabilities and/or their treatment, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider their previous opinion indicating that diabetes increases a risk of GERD in light of the Veteran being service-connected for diabetes mellitus, type II.

3.  Then, after ensuring that the requested opinion complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




